Ingalls, J.
(dissenting).
On the 13th day of November, 1877, the relator was a captain of police in the city of New York, and the following charges and specifications were preferred against him, and were served upon him:
“ To the board of police of the police department of the city of New YorJe :
“ November 13, 1877.
“ I hereby charge Captain Jacob Siebert, of the thirty-first precinct, with conduct unbecoming an officer.
“ Specifications. — In this, to wit: On the eighteenth of October last past, patrolman Mark Haggerty, of the thirty-first pre*339cinct, was on trial, under charges, before the board of police, and the said Jacob Siebert was a witness, and was sworn in the* case. He was shown a -written letter or communication addressed to the board of inspectors of the fourth (4th) district, and was asked : “ Have you ever seen that letter before ? ” to which he falsely replied, “no, sir.” On being asked the question, “it had never been shown to you before? "he falsely replied, “ no, sir;” and farther falsely stated, “ the letter I did not see;” whereas, in truth and in fact, he had seen the letter, and it had been shown to him, and he had read it and made comments upon it.
“ The testimony of said Jacob Siebert was important and material to the issue in the case against Haggerty, and was willfully false and in violation of “ rule 644 ” of the manual of the police department.
“ GEORGE W. WALLING,
“ Witnesses: Superintendent.
“ Mark Haggerty, thirty-first precinct.
“ Sergeant Case, thirty-first precinct.
“ Sergeant Larkin, thirty-first precinct.
* ‘ Daniel MoLoughlin, thirty-first precinct.
“ Inspector Thorne, fourth precinct.
“ Henry Butts, thirty-first precinct.
“I admit due personal service on me of copies of the above complaint, charges, specifications and notice of trial.
“ (Signed), JACOB SIEBERT.”
A trial was had, which was attended by the relator, assisted by counsel, and the following order was made in accordance with the decision of the board of police commissioners :
“ Police Department of the City of New York,)
“No. 300 Mulberry Street, New York, >
“ February 26, 1878. )
“ At a meeting of the board of pólice of the police department of the city of New York, held pursuant to law, and the rules and regulations of the said board, at the time and place above set forth.
“Present — William F. Smith, Dewitt C. Wheeler, Joel B. Erhardt and Sidney P. Nichols, commissioners; the following among other proceedings were had:
*340“ Pólice department of the city of Nexo York. In the Matter of charges against Jacob Siebert, captain.
“It appearing to the said board of police that on the 13th day of November, 1877, charges of 1 conduct-unbecoming an officer/ against Jacob Siebert, captain, a member of the police force of the city of New York, were preferred to the said board In manner and form prescribed by law, and filed in the office of the chief clerk thereof; that a copy of such charges, with a notice in writing from the said chief clerk that said charges have been so preferred and filed, and that the said Jacob Siebert, captain, was required to appear and answer to such charges, at a time and place fixed by the said board, and mentioned in said notice, to wit: on the seventeenth day of January, at eleven o’clock a. m., at the said police department, No. 300 Mulberry street, in the city and State of New York, had been served on the said Jacob Siebert, captain, personally, at least two full days before the time fixed for appearing and answering, as above set forth in the manner required by law, and the rules and regulations of the said board. The said Jacob Seibert, captain, having appeared and answered to said charges, at the time and place required in and by said notice, the said board, at such timo and place publicly heard the proofs and allegations in support of said charges ; and -the said Jacob Siebert, captain, having so appeared, and a full opportunity to be heard in his defence having been offered him, and due deliberation been thereupon had, it is found that the said captain, Jacob Siebert is guilty of the charges so made as aforesaid; whereupon, for the cause aforesaid, it is ordered and adjudged by the said board that the said captain Jacob Siebert be and is removed from the police force of the police department of the city of New York. All the commissioners present voting aye.
“By order of the board of police.
“ (Signed), S. C. HAWLEY,
“ Qhief Clerk.”
The manner, and the extent to which such proceedings may be reviewed, is very clearly defined in The People v. Board of Police and Excise, etc. (69 N. Y., 409). Chief Judge Church says: “ Only errors in law affecting materially the rights of the *341parties may be corrected ; and the evidence may be examined in order to determine whether there is any competent proof to justify the adjudication made.” (See also The People v. The Board of Police, etc., 39 N. Y., 506.) The relator was charged with, and tried for, conduct unbecoming an officer, viz. : in falsely stating under oath, as a witness, upon the trial of Mark Haggerty, that he had not seen the letter which is referred to in the specification. There was pertinent evidence in support of the charge produced to, and considered by the police commissioners, and upon which they based their decision dismissing the relator from service, and it cannot, we think, be successfully contended that their decision is unsupported by competent evidence. Such being the case, it is quite clear that this court cannot consistently, Avith the adjudications to Avhich we have above referred, interfere and reverse the decision of the commissioners, even though as an original question it might incline to a different conclusion upon the merits of the entire case. It Avas the province- of the board of police commissioners to hear, and Aveigh the entire evidence, and deduce a conclusion therefrom, and having done so in accordance. Avith the rules and regulations by which they are governed their decisions must be regarded as conclusive. Certainly if the relator had been guilty of a false statement under oath, in regard to a matter connected Avith the management of the police department, of which he was a member, it constituted an offence Avhich rendered him amenable to discipline. The board of police commissioners are authorized to exact from the members of the police force obedience to its rules, fidelity, and truthfulness, at least in regard to all matters connected with such department. We are not able to adopt the theory for which the counsel for the relator contends that a conviction, upon the charges preferred, could only be sustained by evidence which would authorize a conviction for perjury as defined by the Revised Statutes, or chapter 335, section 48 of the Luavs of 1873. We are convinced that a statement which is untrue, and made under oath by a member of the police force, in regard to a matter connected with the business of that department, would constitute conduct unbecoming an officer, and subject the offender to punishment, although the evidence might be insufficient to justify a conviction for the crime of per*342jury upon a trial under an indictment. It could not have been tbe intention of tbe Legislature to require tbe police department of tbe city of New York to retain in its service a member of the police who bad been guilty of conduct unbecoming an officer until tbe conclusion of a protracted litigation in tbe courts, for thereby tbe efficiency and reliability of that branch of tbe city government would be likely to become impaired. We conclude that it was tbe intention rather to confer upon tbe board of police commissioners ample authority to investigate summarily all such .charges, and if sustained by evidence to suspend or discharge tbe offender; and, as we have seen, tbe appellate tribunal will only inquire far enough to see that tbe conviction is in accordance with tbe law which authorizes tbe proceeding and is sustained by competent evidence, .but will not substitute its judgment for that exercised by tbe commissioners in regard to the weight to be attached to tbe evidence, or tbe inferences to be drawn therefrom. The 23roceeding before such commissioners is not to bh regarded as tbe trial of tbe relator for tbe offence of perjury, as defined by tbe statutes to -which we have referred, but for conduct unbecoming an officer, in making a false statement under oath in regard to a transaction connected with tbe business of tbe police department; and tbe fact .that such statement was made under oath only added to tbe gravity of tbe offence. Mark Haggerty was on trial for a violation of tbe following rule :
“ All letters or communications, anonymous or otherwise, in relation to any matter which concerns police duties or business, received by any member of tbe police force, must be, at tbe close of their respective tours of duty, immediately delivered to them respective captains, or officer commanding tbe precinct or squad. All such communications shall be forwarded with tbe next morning reports to tbe superintendent through tbe inspectors of their respective districts. Tbe date of receiving tbe letter and tbe substance thereof to be entered on tbe blotters kept at tbe respective precincts,” and charged with omitting to return to the proper officer a letter which bad come to the possession of Haggerty. And upon such trial Siebert stated on oath that be had not seen such letter previous to such trial, and evidence was produced to tbe effect that be saw tbe letter and commented upon tbe same *343wben it was in the possession of Haggerty. We cannot doubt but that the board of police commissioners would be authorized to discharge from-service a member of the police force, who was shown to be guilty of immoral practices, which tended to impair the efficiency and reliability of such person for the service which he had undertaken to perform, even though such vicious conduct was not directly connected with the business of the police department. As an illustration, suppose a member of the police force should be shown, when off duty, to be engaged in promoting burglaries in a foreign county or State, could it be doubted for a moment but that the board of police commissioners would be authorized to discharge such person from service without regard to the maimer in which he performed the duties assigned him as a member of the police force. Following the. rule established by the adjudications, to which we have referred, we discover no sufficient ground which will justify a reversal of the order of the commissioners, and the same should be affirmed. If, upon further consideration, the commissioners shall become satisfied that they have ‘dealt too severely with the relator, under all the circumstances, it is doubt less in their power to restore him; but it is their province, and not that of. the court, to accomplish such result.
Proceedings and judgment reversed.